The Opinion of the Court was delivered by Treat, C. J. The leave asked in this case must be refused. The decision was made when the counsel was present, and several weeks before the final adjournment of the Court. There was then ample time to have presented apetition for a re-hearing at that term. The general practice of this Court has been to require applications of this character to be made during the term in which the judgment is pronounced. We are inclined to adhere rigidly to this rule, and not to tolerate any departure from it, except in cases where the Opinion of the Court is filed after the close of the term, or so late in the term that counsel have not the time to prepare a petition before the final adjournment; and in such case, the application should be made at the earliest opportunity in the succeeding term, so that, if successful, the adverse party-may not be delayed in the consequent re-argument of the case. By this practice, suitors may know, with some degree of certainty, when the decision is final, and-their rights are definitely settled. Motion denied.